Exhibit 10.1
EIGHTH AMENDMENT TO
SHAREHOLDER PROTECTION RIGHTS AGREEMENT
     THIS EIGHTH AMENDMENT (this “Amendment”), effective as of August 4, 2011 is
between PRGX GLOBAL, INC., a Georgia corporation (the “Company”), and AMERICAN
STOCK TRANSFER & TRUST COMPANY, LLC, a New York banking corporation, as Rights
Agent (“AST” or the “Rights Agent”).
W I T N E S S E T H
     WHEREAS, in connection with that certain Shareholder Protection Rights
Agreement dated as of August 9, 2000, as amended effective March 12, 2002,
August 16, 2002, November 7, 2005, November 14, 2005, March 16, 2006,
September 17, 2007 and August 9, 2010, between the Company and the Rights Agent
(the “Agreement”), the Board of Directors of the Company deems it advisable and
in the best interest of the Company and its shareholders to amend the Agreement
in accordance with Section 5.4 thereof; and
     WHEREAS, pursuant to its authority under Section 5.4 of the Agreement, the
Board of Directors of the Company has authorized and approved this Amendment to
the Agreement set forth herein.
     NOW, THEREFORE, in consideration of the premises and the respective
agreements set forth herein, the parties hereby agree as follows:
     1. Definitions. Capitalized terms used in this Amendment, which are not
otherwise defined herein, are used with the same meaning ascribed to such terms
in the Agreement.
     2. Amendment.
     The definition of “Expiration Time” in Section 1.1 is hereby deleted in its
entirety and replaced to read as follows:
“Expiration Time” shall mean the earliest of (i) the Exchange Time, (ii) the
Redemption Time, (iii) the close of business on August 10, 2012 and (iv) the
merger of the Company into another corporation pursuant to an agreement entered
into when there is no Acquiring Person unless such transaction would constitute
a Flip-over Transaction or Event.
     3. Counterparts. This Amendment may be executed in any one or more
counterparts, each of which shall be deemed an original and all of which shall
together constitute the same Amendment.
     4. Ratification. Except as modified and amended as set forth herein, the
Agreement is hereby ratified and confirmed without further modification or
amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed effective as of the date first above written.

            PRGX GLOBAL, INC.
      By:   /s/ Victor A. Allums       Name:   Victor A. Allums     
Title: Senior Vice President and General Counsel       AMERICAN STOCK TRANSFER &
TRUST COMPANY, LLC
      By:   /s/ Barbara J. Robbins       Name:   Barbara J. Robbins     
Title: Vice President     

[EIGHTH AMENEMDMENT TO SHAREHOLDER PROTECTION RIGHTS AGREEMENT]

 